Citation Nr: 1708632	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  05-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness. 

4.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1969 to September 1971.  He also served in the Marine Reserves and Air National Guard from September 1971 to March 2003, including a deployment to Saudi Arabia from December 1999 to February 2000. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, initially came to the Board of Veterans' Appeals (Board) from a March 2004 rating decision.  In September 2011, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). 

In March 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  Then, in July 2012, the Board remanded the Veteran's claim to comply with the directives of the JMR.  

The Board remanded the claim again in February 2014, because the directed development was not completed in its entirety.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board denied the Veteran's claim in September 2015.  The Veteran appealed the decision to the Court.  In December 2016, the Court vacated the Board's decision regarding this issue, and remanded the claim to the Board for further proceedings consistent with the joint motion.
 
In a March 2014 rating decision, the RO issued a rating decision that declined to reopen the Veteran's previously-denied claim of entitlement to service connection for right ear hearing loss, denied entitlement to service connection for sleep apnea, and granted entitlement to service connection for left ear hearing loss and assigned a noncompensable rating.  The Veteran filed a timely notice of disagreement (NOD) in March 2014 and the RO issued a Statement of the Case (SOC) in February 2016.  The RO issued a VA Form 9 in March 2016.  
 
The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2008 Board decision denied entitlement to service connection for right ear hearing loss.  

2.  Evidence added to the record since the January 2008 denial is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss.

3.  Sleep apnea syndrome was not present in service; it is not due to an undiagnosed illness or medically unexplained chronic multisymptom illness; and it is not otherwise etiologically related to active service.

4.  The Veteran's hearing loss has been no worse than level I hearing loss in the left ear.





  
CONCLUSIONS OF LAW

1.  The January 2008 Board decision that denied the Veteran's claim of entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for sleep apnea syndrome have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

4.  The criteria for an initial compensable rating for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
		
VA's duty to notify was satisfied by a letter dated in November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA and service treatment records, the Veteran's statements, and statements from the Veteran's wife and friend.  

The Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for sleep apnea.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between the current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

The Veteran has been diagnosed with a known condition; thus, the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.  Also, there is no credible evidence of symptoms noted in service which persisted after service.  Consequently, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran's claim of entitlement to service connection for bilateral hearing loss was last denied by a January 2008 Board decision.  This decision, which was not appealed to the Court or subject to a Motion for Reconsideration, is final.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a request to reopen the claim for entitlement to service connection for bilateral hearing loss in June 2012; and, by a March 2014 rating decision, the RO declined to reopen the claim as it pertained to the Veteran's right ear hearing loss.  As such, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The relevant evidence added to the record since the last final denial includes VA treatment records, an August 2013 VA examination, an August 2015 VA examination, and the Veteran's statements.  

The Veteran has submitted statements, which are new as they were not previously associated with the file, that indicate he was exposed to loud noise in service.  To the extent the Veteran states that he was exposed to loud noise in service, the evidence is cumulative of previously-submitted evidence.  Loud noise exposure has already been conceded.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

Also, the VA examination reports and VA treatment records obtained since the last final denial are new, in that such records were not previously associated with the claims file.  The evidence includes diagnoses of right ear hearing loss.  Because the medical evidence on file at the time of the January 2008 Board decision had already established a post-service diagnosis of bilateral hearing loss, this evidence is not material.  The additional medical evidence does not provide a link between the Veteran's in-service noise exposure and his current diagnosis of right ear hearing loss.  Again, cumulative evidence does not meet the regulatory definition of new and material under 38 C.F.R. § 3.156(a).  

Accordingly, the Board determines that the additional evidence received since the January 2008 rating decision is not new and material as it is cumulative and redundant of the facts previously established by the record and thus provides no basis to reopen the claim of service connection for right ear hearing loss.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection 

The Veteran seeks entitlement to service connection for sleep apnea.  He contends that the condition is related to his period of service, to include as due to an undiagnosed illness.  

Legal Criteria

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117  is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B).  Irritable bowel syndrome is a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background 

The Veteran asserts that his sleep apnea is due to his period of service, to include his service in Saudi Arabia.  

The service treatment records in the claims file do not document any sleep problems or sleep apnea during service.  The Veteran's clinical evaluation was normal in May 1969, September 1971, and May 1974.  The Veteran also denied frequent trouble sleeping; ear, nose, or throat trouble; shortness of breath; and asthma on reports of medical history dated in May 1969 and May 1974.  The Veteran denied frequent trouble sleeping; ear, nose, or throat trouble; shortness of breath; and asthma in April 1975; he also described his present health as good.  He also denied any problems related to breathing or sleeping on his report of medical history in March 1977, February 1978, and March 1979.  His clinical evaluation was also normal in March 1977, February 1978 and March 1979.  The Veteran's clinical evaluation was normal for all systems in October 1979.  He also denied frequent trouble sleeping; ear, nose, or throat trouble; shortness of breath; and asthma in October 1979.  In October 1981, the clinician noted that the Veteran's tonsils were enucleated, he had broken both of his arms, and he had an appendectomy scar; otherwise, the systems were noted to be normal.  The Veteran denied frequent trouble sleeping; ear, nose, or throat trouble; shortness of breath; and asthma in October 1981.  He also denied frequent trouble sleeping; ear, nose, or throat trouble; shortness of breath; and asthma in February 1990; he also described his present health as good.  The Veteran denied frequent trouble sleeping; ear, nose, or throat trouble; shortness of breath; and asthma in February 1986.  The Veteran's clinical evaluation was normal in February 1986 and February 1990.  The Veteran denied frequent trouble sleeping; ear, nose, or throat trouble; shortness of breath; and asthma in April 1996; he also described his present health as good.  His clinical evaluation noted problems with his ears, obesity, prostate, and scars; however, there was no indication of any problems related to sleep apnea or the Veteran's sleep in general.  In April 2001, the Veteran's clinical evaluation was normal in all areas, including lungs and chest.  The Veteran denied any medical problems on annual medical certificates dated in March 2000, March 2001, January 2002, 

During a September 2003 mental health treatment record, the Veteran reported a history of poor sleep, but he reported that he had slept 10 hours a night in the preceding two weeks.  He did not complain of any symptoms related to sleep apnea.  He discussed his sleep at a November 2003 record, but he did not note any symptoms related to sleep apnea.  In another February 2004 mental health record, the Veteran discussed his sleep, and he reported that he woke up with suffocating feelings and panic.  His wife noted that he snored badly; the staff psychiatrist indicated she would order a sleep study to rule out sleep apnea.  In March 2004, the Veteran reported that he had sleep problems due to bad dreams.  In December 2004, the Veteran indicated that he had problems sleeping for two or three years.  He reported nightmares for a decade, which he related to his military experience.  In February 2005, the Veteran reported insomnia and the clinician noted that it may be due to obstructive sleep apnea.  The Veteran indicated that he would like to try a CPAP machine if he were diagnosed with sleep apnea.  The Veteran underwent a sleep study in May 2005.  He had significant sleep apnea and was diagnosed with severe obstructive sleep apnea.  He was provided a CPAP machine in June 2005.  In September 2005, a note indicated that the Veteran had obstructive sleep apnea with a deviated septum, turbinate hypertrophy, and a base of tongue obstruction as well as excessive soft palate tissue.  Since that time, the Veteran's VA treatment records show a diagnosis of sleep apnea; and it is consistently listed on his problems list.  

Finally, in his March 2014 NOD, the Veteran reported that he did not sleep well during service.  He described his sleep as sporadic due to the constant activity and noise, particularly in the Gulf.  

Analysis 

As an initial matter, the Board notes that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a "Persian Gulf Veteran" for purposes of this decision.  However, because the Veteran has actually been diagnosed with obstructive sleep apnea, service connection based on the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not available.  

Turning to direct service connection, the existence of a present disability is established through the Veteran's medical treatment records.  The evidence shows that the Veteran is currently diagnosed with obstructive sleep apnea.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Board notes that the Veteran did not complain of any problems related to his sleep or respiration during sleep during his active service.  

The first post-service relevant complaint of sleep problems that was not related to the Veteran's psychiatric symptoms was made in a February 2004 VA treatment record, which documented that the Veteran had loud snoring and he was scheduled for a sleep study.  At that time, the Veteran did not report that his sleep apnea and/or sleep problems had been present since his active military service; further, in December 2004 he specifically stated that the sleeping problems had begun two or three years previously.  The Veteran was thereafter diagnosed with sleep apnea in May 2005.  Again, the Veteran's active duty ended in 2000.  This lengthy period without treatment for the disorder weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

Finally, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  In this regard, the only evidence supporting a link between the Veteran's sleep apnea and his period of service is his own lay statements.  The Veteran has indicated that he believes his condition had its onset during service or is otherwise related to service, including his service in Saudi Arabia.  The Veteran is competent to report symptoms such as snoring.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, given the nature of the condition, the absence of relevant complaints during or shortly after service discharge, and the overall complexity of the facts of this case, the Board concludes that this Veteran is not competent to opine as to the origin of the condition.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  The causes of sleep apnea are not within the ordinary knowledge a lay person.  The Veteran has not demonstrated any medical knowledge, training or experience that would allow him to recognize such during service or identify its cause.  Thus, to the extent that the Veteran asserts that his current sleep apnea condition is due to service, the Veteran's opinion alone is not competent evidence of causation. 

Additionally, to the extent that the Veteran intimates that his sleep apnea began in service and has persisted to present, the evidence is not deemed credible.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

As noted, the Veteran's service treatment records do not show complaints regarding any sleep problems in service or for many years after discharge.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty, and was given ample opportunity to report any chronic problems related to sleeping, snoring, or sleep apnea during service, at discharge, and after separation.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the examination reports and medical history reports are accepted as the credible and accurate account of the Veteran's condition during service and at discharge.  

There is also no discussion or indication of any sleep apnea symptoms or problems for a few years after service.  Again, in December 2004, the Veteran indicated that he had problems sleeping for about two or three years.  Also, when the Veteran and his wife first discussed the Veteran's snoring, in a February 2004 treatment record, neither related that condition to the Veteran's period of service.  Neither the Veteran nor his wife indicated that the Veteran's snoring had begun during the Veteran's periods of active duty.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed sleep apnea was present in service or is a result of service.  The Board has considered the Veteran's assertion that his sleep apnea is related to service.  However, the objective medical evidence of record weighs against his lay assertions.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Initial Compensable Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Pure tone threshold average, measured in decibels, as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral. 

Under 38 C.F.R. § 4.86(b) when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz , Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Service connection for left ear hearing loss was granted by the March 2014 rating decision, which assigned the noncompensable rating currently on appeal.  The Veteran contends that he is entitled to a higher initial disability rating for his left ear hearing loss.  Such disability has been rated under Diagnostic Code 6100 as noncompensable since June 5, 2012.

In August 2013, the Veteran was afforded a VA examination in conjunction with his claim.  At that time, the audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
14
15
25
45
55

The average of the Veteran's audiometric testing was 35 for the left ear, and speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

Applying the results from the August 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  When impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Level I, thus, the Veteran's right ear yields a finding of Level I.  38 C.F.R. § 4.85(f).  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

Then, in August 2015, the Veteran was provided another VA examination regarding his claim.  The audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
45
55

The average of the Veteran's audiometric testing was 35 for the left ear, and speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner noted that the Veteran's hearing loss resulted in functional loss because he could not distinguish sounds in background noise; his wife complained that he could not hear, and it was hard for him to hear in his college classes.

Applying the results from the August 2015 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Again, when impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Level I, thus, the Veteran's right ear is assigned a Level I as well.  38 C.F.R. § 4.85(f).  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

Both the August 2013 and August 2015 VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and they include both an audiogram and a speech audiometry examination; they are more probative.  The Board acknowledges the Veteran's assertion that his left ear hearing loss warrants a compensable rating.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not more nearly approximate the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260, 4.85 4.124a, Diagnostic Code 6100 (2016); see also Fenderson, supra. 

The Veteran's hearing loss also does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time during this appeal.  Accordingly, an initial compensable evaluation for left ear hearing loss is not warranted on this basis.

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The August 2013 and August 2015 VA examiners noted that the Veteran's hearing loss caused some functional loss insofar as the Veteran had difficulty hearing at home and at school.  Because the examination report includes a discussion of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value.  Additionally, the Board notes that the Veteran has not alleged any additional functional effects at any point during his appeal.

The Board has also considered whether the Veteran's left ear hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In regard to the complained of functional effects, the Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, any struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology.  Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his left ear hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for right ear hearing loss is not reopened and the appeal is denied.

Service connection for sleep apnea is denied.

An initial compensable rating for left ear hearing loss is denied.


REMAND

In the December 2016 JMR, the parties agreed that the Board erred in not ensuring compliance with the terms of a previous remand under Stegall v. West, 11 Vet.App. 268, 271 (1998).  The parties observed that the physician (Dr. J.M.) who provided the VA medical opinion in September 2013 was not a psychiatrist or psychologist and agreed that a remand was required in order to obtain a VA medical opinion from a psychiatrist or psychologist as was requested by the July 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) to determine the existence and etiology of any psychiatric disability, to include PTSD and major depressive disorder.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any and all private mental health treatment records associated with the file.

Following examination of the Veteran and review of the claims file, the examiner must do/respond to the following:

(a) Please use the criteria set forth in the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, NOT the Fifth Edition.  

(b)  Does the Veteran have a diagnosis for PTSD?  The examiner is to identify the stressor(s) upon which the diagnosis of PTSD was made.  If a diagnosis of PTSD is not deemed appropriate, the examiner must explain how the diagnostic criteria for PTSD have not been met.  

(c)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability other than PTSD, including major depressive disorder, is caused by or related to active service?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the information needed to provide the requested opinion.

2.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


